Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uprety (US 2015/0096969 A1).
Regarding Claim 1, Uprety teaches a transparent heating film comprising: a base layer (502), being a transparent film with a dielectric property (p.0046); 
a resistance layer (504), being a transparent conductive film (p.0033) with a surface resistivity between 60 and 150 ohms/sq (p.0031), and disposed on the base layer (as shown in Fig. 5).
an electrode layer (508), disposed on the resistance layer (thru the dielectric layer 506; as shown in Fig. 5), having an electrode circuit pattern which is formed by a mesh crossed with conductive wires, a mesh density of the electrode circuit pattern being between 1 and 25 mesh/mm2, and the electrode circuit pattern electrically connecting with at least one local area of the resistance layer (Paragraph [0051]: “The heater layer can include a layer that is the same or substantially the same as the drain layer 104 described above. For example, the heater layer can include a transparent conductive oxide layer, a transparent conductive metal layer, a conductive mesh or a combination thereof. For example, the transparent conductive oxide layer can include indium tin oxide (ITO), aluminum-doped zinc oxide (AZO), tin oxide, antimony-doped tin oxide or a combination thereof”; Paragraph [0037-0039]); 
and a protection layer (509), disposed on the electrode layer (as shown in Fig. 5), being a transparent film with a dielectric property (p.0109), and completely covering the electrode layer and the resistance layer (as show in Fig. 5).

Regarding Claim 2, Uprety teaches the transparent heating film of claim 1, wherein the base layer and the protection layer are made of glass, polypropylene (PP), polyethylene (PE), polystyrene (PS), polymethyl methacrylate (PMMA), polycarbonate (PC), polyethylene terephthalate (PET), polyvinyl chloride PVC), polyimide (PI) or polyurethane (PU) (p.0046; p.0109).

Regarding Claim 3, Uprety teaches the transparent heating film of claim 1, wherein the resistance layer is a metal oxide film which is made of indium tin oxide (ITO), indium zinc oxide (IZO), aluminum zinc oxide (AZO), antimony tin oxide (ATO) or polyethylene dioxythiophene (PEDOT) (p.0033).

Regarding Claim 4, Uprety teaches the transparent heating film of claim 3, wherein the electrode layer has multiple electrode circuit patterns with different mesh densities, the mesh densities are between 1 and 25 mesh/mm2, and adjacent ones of the electrode circuit patterns are electrically connected to each other (Paragraphs [0037-0039]).
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Apparently, Uprety's substrate 102, 202, 302, 402, 502 should be equivalent to the base layer 100 of the present invention because the substrate 102, 202, 302, 402, 502 of Uprety is used to be adhered on a transparency of a vehicle or an aircraft, such as a windshield. Any skilled person in the art would not interpret a topcoat as a substrate because a substrate is a bottommost or innermost layer of a lamination to be a base and a topcoat is an uppermost or outermost layer a lamination for protection. Furthermore, according to the American Heritage Dictionary, the terms, “substrate” and “topcoat” are defined as “an underlying layer; a substratum” and “a final layer’, respectively. Accordingly, these two terms are opposite and impossibly confusable.” on remarks page 5, lines 3-12.  In response to Applicant’s arguments, claim 1 recites “a base layer”, therefore, depending from which side of the multi-layer stack is viewed, the base layer can be the second topcoat 509 or the substrate 502.  Based on the latest claim amendments, Examiner decided to interpret substrate 502 as the base layer. See 102 rejection above.
Applicant further argues that “the Examiner fails to distinctly indicate what and where the electrode layer is. The Examiner cites Uprety’s paragraph [0051]: “The heater layer can include a layer that is the same or substantially the same as the drain layer 104 described above. For example, the heater layer can include a transparent conductive oxide layer, a - transparent conductive metal layer, a conductive mesh or a combination thereof.” It appears that the Examiner interprets the conductive mesh as the electrode layer of the present invention… Furthermore, Uprety does not depict the conductive mesh in the figures. It is unknown that the conductive mesh is embedded in the heater layer or superposed on or under the heater layer. In the present invention, the electrode layer 30 is Furthermore, Uprety does not depict the conductive mesh in the figures. It is unknown that the conductive mesh is embedded in the heater layer or superposed on or under the heater layer. In the present invention, the electrode layer 30 is superposed on the resistance layer 20. Since the positional relationship between the conductive mesh and the heater layer of Uprety, it is uncertain that the conductive mesh is sandwiched between the heater layer and the dielectric layer. Moreover, Uprety’s conductive mesh cannot be the same as or substantially the same as the electrode layer 30 of the present invention.” on remarks page 6, lines 4-11 and 1-5.  In response to Applicant’s arguments, based on the latest claim amendments, Examiner decided to interpret the heater layer 508 as the electrode layer. See 102 rejection above.
Regarding claims 2-4, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/13/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761